DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Timothy Snowden on 3/24/2021.
The application has been amended as follows: 
Claim 1 line one, delete, “comprising” and replace with –consisting of--;
	Line 5, delete “consisting of” and replace with –comprising--.
Allowable Subject Matter
Claims 1-5, 7-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the consisting of transitional phrases of claims 1, 10 and 16, limit the prior art capable of being used.  The limitation, “an oxo-biodegradable polymer material defined as a solid sheet surface” along with other claim language was not found or fairly taught by the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        3/24/2021